           Case 1:19-cv-03582-JPO Document 16 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
EUGENE DUNCAN,                                                    DEFAULT JUDGMENT

                                          Plaintiff,
                                                                          Civil Action No.:
                     -against-                                           1:19-cv-03582-JPO


METAMORPHOSIS DAY SPA, INC.,

                                          Defendant.
--------------------------------------X

        NOW THEREFORE, This action having been commenced on April 23, 2019, by the

filing of the summons, civil cover sheet, and complaint, and a copy of the same having been

served through the secretary of state on May 17, 2019, and the Defendant not having

answered the complaint, and the time for answering the complaint having expired, it is


        ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have judgment against

the Defendant, who shall take all necessary steps to remediate their website

WWW.METSPA.COM until it is brought into compliance with the Americans With

Disabilities Act, the New York City Human Rights Laws (“NYCHRL”), the New York State

Human Rights Law (“NYSHRL”), any pertinent regulations, and the WCAG 2.0 AA

guidelines, such that the website is readily accessible to and usable by visually impaired

individuals; that the Plaintiff be awarded not less than five hundred dollars ($500) in

compensatory damages based on the Defendant’s violation of the NYCHRL and the

NYSHRL; that the Defendant comply with the terms of the Final Judgment within sixty (60)

days of the entry of judgment; and that this Honorable Court retain jurisdiction relating to the
          Case 1:19-cv-03582-JPO Document 16 Filed 12/08/20 Page 2 of 2




Plaintiff’s attorneys’ fees, and said motion shall be filed within ninety (90) days of entry of this

Final Judgment.




Dated: New York, New York


      December 8, 2020
     _______________________                             ______________________________
                                                                     U.S.D.J
